Citation Nr: 0400873
Decision Date: 01/12/04	Archive Date: 03/31/04

DOCKET NO. 02-05 966                        DATE JAN 12 2004


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of frostbite to the feet.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to December 1956. The veteran also had periods of service in a reserve component which service pre and post date the above period of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (V A) which found that the veteran had submitted new and material evidence to reopen his claim of service connection for residuals of frostbite to the feet, but thereafter denied entitlement to service connection on the merits.

The Board notes that a review of the file reveals that the RO, in April and June 1990 decisions, denied entitlement to service connection for residuals of frostbite to the feet. Those decisions are final. 38 U.S.C.A. § 7105 (West 2002). Therefore, regardless of the RO's action, the current claim may be considered on the merits only if the Board finds that new and material evidence has been submitted since the prior final rating decision. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

For the reasons outlined below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. Consistent with the instructions below, VA will notify you of the further action required on your part.

REMAND

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), includes notification provisions that require VA to notify the claimant and his representative of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. As part of the notice, V A is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant

- 2 



and which, part, if any VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103 (West 2002); 38 CF.R. § 3.159(b) (2003).

A review of the record on appeal shows, however, that the veteran was not provided adequate notification of the VCAA and the effect it had on the current claim. While the veteran was provided notice of the relevant laws and regulations in the letter issued in August 2000, the VCAA letter issued in June 2001, and in the statement of the case issued in March 2002, at no time has VA notified the appellant as to who would be responsible for obtaining what specific evidence. Therefore, a remand is required for the RO to undertake all necessary actions to insure that the veteran is provided adequate notice as provided by 38 U.S.CA. § 5103(a). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lastly, the Board notes that a review of the record shows the veteran served with a reserve component from April 1952 to December 1954 and for a period following his December 1956 separation from active duty. Next, the Board notes that a review of the record shows that the veteran consistently reported that he received all of his medical care from the Charleston VA medical center. While the record shows reserve component medical records dated through June 1962, it does not show that the RO verified the veteran's dates of service with the reserve component or requested the appellant's pre-March 1979 treatment records from the Charleston VA medical center. Therefore, on remand, the RO should contact the National Personnel Records Center (NPRC) to verify the veteran's dates of reserve service, request from the NPRC any other reserve service medical records they may have in their possession, and request from the Charleston VA medical center all post December 1956 treatment records. See 38 U.S.C.A. § 5103A(b) (West 2002).

Therefore, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with the decision in Quartuccio, 38 U.S.CA. §§ 5102, 5103, 5103A (West 2002); and any other applicable legal precedent. Such notification

- 3 



includes, but is not limited to, notifying the veteran of the evidence that is still needed to substantiate his application to reopen a claim of entitlement to service connection for residuals of frostbite to the feet. Specifically, the RO should notify the veteran that he needs to file proof that he sustained an in-service frostbite injury to the feet. Evidence that could support his claim includes statements from persons present at the time of the injury (i.e., buddy statements) as well as medical treatment records showing his treatment for the injuries dated shortly after his separation from military service. The RO should also notify the veteran that he needs to obtain a medical statement indicating a causal relationship between residuals of frostbitten feet and the claimed in-service frostbite injury. The letter must further provide notice of any other specific evidence the appellant must submit, and what specific evidence VA will secure on his behalf. The veteran should be notified that he has one year to submit pertinent evidence needed to substantiate his claim. The date of mailing the veteran notice of the VCAA begins the one year period.

2. The RO should contact the NPRC and verify the veteran's dates of reserve service as well as request any other reserve service medical records they may have in their possession.

3. Request that the veteran identify the name, address, and approximate (beginning and ending) dates of all VA and non- VA health care providers that have treated him for residuals of the frostbite injury to the feet since his separation from military service in December 1956. The RO should inform the veteran that VA will make

-4



efforts to obtain relevant evidence, such as VA and non-VA medical records, employment records, or records from government agencies, if he identifies the custodians thereof. Obtain all records identified by the veteran that have not already been associated with the record on appeal, including treatment records from the Charleston VA medical center dated from December 1956 to March 1979. The aid of the veteran in securing all identified records, to include providing necessary authorization(s), should be enlisted, as needed. If any of the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claim's file, and the veteran notified in writing.

4. Thereafter, following any other appropriate development, the RO should readjudicate the appealed issue. If any benefit sought on appeal remains adverse to the veteran, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision. They should then be afforded an applicable time to respond.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 5 



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20. 1100(b) (2003).

-6




